DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 5/18/2022, with respect to the rejection(s) of claim(s) 1-2 and 4-18 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bohm et al. (US 2018/0008174) for claims 1-2 and 4-17 and Bohm et al. (US 2018/0008174) in view of Guthrie et al. (US 2008/0275365) for claim 18.  In particular, the applicant’s amendments, specifically limitations related to “identifying a second time subsequent to the first time, the second time being selected to correspond to one of the one or more life phases of the analyte sensor” added new limitations not previously addressed by the previous rejection.  Therefore, a new rejection has been made based on the prior art of Bohm to address the claimed invention as currently claimed.  Because of the amendments made, the previous rejection was adjusted to account for the amendments made and the newly made rejection based on Bohm is discussed further below in the claim rejections section.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohm et al. (US 2018/0008174).

With respect to claim 1, Bohm discloses a method for self-calibration of an analyte sensor system [see abstract] that includes an analyte sensor operatively coupled to sensor electronics [Par. 0312], comprising: 
applying a bias voltage with the sensor electronics to the analyte sensor to generate sensor data [Par. 0323-0324], the analyte sensor system having an initial characteristic metric determined at a first time (characterized by sensitivity profile generated at the manufacturing facility (i.e. first time)) [Par. 0277 & 0297] when the analyte sensor is operatively connected to one or more components of the sensor electronics [Par. 0312 & 0315]; 
storing, in the sensor electronics, [Par. 0029] information associated with one or more life phases (“life phases characterized by manufacturing phase, pre-session phase (i.e. on self), in use phase (i.e. sensor activation)”) of the analyte sensor [Par. 0269, 0296, 0407-0408]; (“Information obtained prior to the sensor session can also include information relating to certain sensor characteristics or properties”) 
identifying a second time subsequent to the first time (characterized as during sensor use (e.g. after about 1hr after sensor activation, start of sensor session), which his subsequent to the manufacturing time), the second time (characterized in a time after sensor activation) being selected to correspond to one of the one or more life phases of the analyte sensor [Par. 0291-0292];
using the sensor electronics at the second time to determine a change to the initial characteristic metric (In certain embodiments, the sensor sensitivity profile may be adjusted during sensor use to account for, in real-time, certain parameters that may affect sensor sensitivity or provide additional information about sensor sensitivity) of the analyte sensor system based at least in part on one or more manufacturing and/or environmental parameters (parameters associated with sensor properties, such as, for example, sensor membrane permeability or the level of sensor hydration, or parameters associated with patient physiological information, such as, for example, patient temperature (e.g., temperature at the sample site or skin temperature), pH at the sample site, hematocrit level, or oxygen level at the sample site) [Par. 0298]; and 
using the sensor electronics to automatically calibrate, without user intervention [Par. 0297] (self-calibration), the analyte sensor system based at least in part on the determined change to the initial characteristic metric [Par. 0273, 0298-0299]. (the continuous analyte sensor can be continuously self-calibrated during a sensor session) & (In some embodiments, calibration methods can be improved by algorithmically quantifying each unique sensor/user environment)
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 2, Bohm discloses a method for self-calibrating an analyte sensor system [see abstract] that includes an analyte sensor operatively coupled to sensor electronics [Par. 0312], comprising:
applying a bias voltage with the sensor electronics to the analyte sensor to generate sensor data [Par. 0323-0324], the analyte sensor system having an initial calibration factor that is used to convert sensor data to analyte concentration values (characterized by sensitivity profile generated at the manufacturing facility (i.e. first time)) [Par. 0277 & 0297];
storing, in the sensor electronics [Par. 0029], information describing a plurality of life phases of the analyte sensor and a plurality of times (“life phases characterized by manufacturing phase, pre-session phase (i.e. on self), in use phase (i.e. sensor activation)”) of the analyte sensor [Par. 0269, 0296, 0407-0408] (“Information obtained prior to the sensor session can also include information relating to certain sensor characteristics or properties”), the plurality of times comprising a first time corresponding to a first life phase of the plurality of life phases (characterized as the manufacturing or factory calibration phase [Par. 0297]) and a second time corresponding to a second life phase of the plurality of life phases (characterized by the sensor in use or sensor activation calibration stage [Par. 0291-0292]); 
using the sensor electronics to update the initial calibration factor of the analyte sensor system at the plurality of times based at least in part on one or more manufacturing parameters and/or one or more environmental parameters that are monitored during one or more of the plurality of life phases (In certain embodiments, the sensor sensitivity profile may be adjusted during sensor use to account for, in real-time, certain parameters that may affect sensor sensitivity or provide additional information about sensor sensitivity) & (both information obtained prior to the sensor session and information obtained during the sensor session are used to generate, adjust, or update a function 530 associated with the sensor sensitivity profile) [Par. 0294 & 0296-0298]; and 
using the sensor electronics to automatically calibrate, without user intervention, the analyte sensor system based at least in part on the updated calibration factor [Par. 0273, 0298-0299]. (the continuous analyte sensor can be continuously self-calibrated during a sensor session) & (In some embodiments, calibration methods can be improved by algorithmically quantifying each unique sensor/user environment)
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 4, Bohm discloses wherein the plurality of life phases includes manufacturing, shipping, storage, insertion and use phases [Par. 0269, 407, 408]. (These parameters can affect sensor sensitivity or provide additional information about sensor sensitivity prior to the sensor session, such as parameters associated with the sensor fabrication…Other parameters can be associated with conditions surrounding the sensor after its manufacture, but before the sensor session…Yet other parameters…can affect sensor sensitivity or provide additional information about sensor sensitivity during the sensor session) (time since sensor manufacture (e.g., time sensor on shelf, date when sensor was manufactured and or shipped, time between when the sensor was manufactured and/or shipped and when the sensor is implanted); and exposure of sensor to temperature, humidity, external factors, on shelf)
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 5, Bohm discloses wherein using the sensor electronics to update the initial calibration factor of the analyte sensor system includes determining a complex adaptive calibration value [Par. 0294-0295] (function associated with sensitivity profile) that is based at least in part on manufacturing conditions and environmental conditions experienced by the analyte sensor during one or more of the plurality of life phases of the analyte sensor [Par. 0269-0270, 0294 & 0296].
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 6, Bohm discloses wherein the one or more manufacturing parameters include process parameters and design parameters, wherein the process parameters include temperature, humidity, (“exposure of the sensor to certain levels of humidity or temperature”) curing time and dip time, (“the temperature at which the sensor membrane was cured, the length of time the sensor was dipped in a particular coating solution, etc.”) and wherein the design parameters include analyte sensor membrane thickness and raw material characteristics (“the particular materials used to fabricate the sensor (e.g., materials used to form the sensor membrane), the thickness of the sensor membrane”) [Par. 0269, 0296, 0320].
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 7, Bohm discloses wherein the one or more manufacturing parameters include process parameters, the process parameters including temperature, humidity, curing, time and dip time [Par. 0269, 0296, 0320].
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 8, Bohm discloses wherein the one or more manufacturing parameters include design parameters, the design parameters including analyte sensor membrane thickness and raw material characteristics [Par. 0269, 0296].
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 9, Bohm discloses further comprising using the sensor electronics to receive remotely stored sensor performance data to update the initial calibration factor [Par. 0398-0399, 0403, 0408, and 0427]. (sensor data obtained from previously implanted analyte concentration sensors) (exposure of sensor to temperature, humidity, external factors, on shelf)
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 10, Bohm discloses wherein the remotely stored sensor performance data that is received concerns analyte sensors that have experienced or been exposed to manufacturing and/or environmental parameters that are most similar to one or more of the monitored manufacturing and/or environmental parameters [Par. 0398-0399, 0403, 0408, 0427]. (information gathered from population based data (e.g., based on data collected from sensors having similar characteristics, such as sensors from the same lot).
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 11, Bohm discloses a method for self-calibration of an analyte sensor system [see abstract] that includes an analyte sensor operatively couplable to sensor electronics [Par. 0312], comprising:  
operatively coupling at a first time the analyte sensor to one or more components of the sensor electronics to define a packagable analyte sensor arrangement [Par. 0265] (characterized by housing), the packagable sensor arrangement having an initial sensitivity metric determined subsequent to the first time (characterized by sensitivity profile generated at the manufacturing facility (i.e. first time)) [Par. 0277 & 0297];
identifying a second time subsequent to the first time (characterized as during sensor use (e.g. after about 1hr after sensor activation, start of sensor session), which his subsequent to the manufacturing time), the second time (characterized in a time after sensor activation) being selected to correspond to one of the one or more life phases of the analyte sensor [Par. 0291-0292];
applying an analyte interrogation signal (characterized in the stimulus signal) with the one or more components of the sensor electronics to the analyte sensor at the second time (i.e. during sensor use) [Par. 0323 & 0326] (As an example, a reduction in impedance may be observed at a particular frequency over a time period if the system being used has a sensitivity change over that period of time);
measuring a signal response to the analyte interrogation signal [Par. 0323-0324]; 
based at least in part on the measured signal response and the life phase of the analyte sensor, determining a second sensitivity metric [Par. 0298 & 0324-0325]; and (In certain embodiments, the sensor sensitivity profile may be adjusted during sensor use to account for, in real-time, certain parameters that may affect sensor sensitivity or provide additional information about sensor sensitivity) & (For example, the techniques described herein can be used to generate calibration information (e.g., one or more of baseline, sensor sensitivity, and temperature information)
automatically calibrating, without user intervention [Par. 0297], the packagable sensor arrangement based at least in part on the initial sensitivity metric and the second sensitivity metric [Par. 0273, 0298-0299]. (the continuous analyte sensor can be continuously self-calibrated during a sensor session) & (In some embodiments, calibration methods can be improved by algorithmically quantifying each unique sensor/user environment)
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 12, Bohm discloses wherein the analyte sensor is continuously operatively coupled to the one or more components of the sensor electronics between the first and second times without interruption. (characterized in monitoring drifts in sensor sensitivity over time throughout post-manufacturing including prior to use session, and during use session) [Par. 0269 & 0326]
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 13, Bohm discloses wherein measuring the signal response includes measuring an impedance [Par. 0324 & 0326] of the packagable analyte sensor arrangement.
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 14, Bohm discloses wherein automatically calibrating the packagable sensor arrangement is based on an established relationship between an impedance of the packagable analyte sensor arrangement and analyte sensor sensitivity [Par. 0326 & 0333].
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 15, Bohm discloses wherein automatically calibrating the packagable sensor arrangement includes automatically calibrating the packagable sensor arrangement in vivo (characterized by calibrating in session (aka in vivo)) [Par. 0263, 0273].
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 16, Bohm discloses a method for performing an action with an analyte sensor system that includes an analyte sensor operatively coupled to sensor electronics [see abstract] & [Par. 0312], comprising:
applying a bias voltage with the sensor electronics to the analyte sensor to generate sensor data [Par. 0323-0324], the analyte sensor system having an initial characteristic metric determined at a first time (characterized by sensitivity profile generated at the manufacturing facility (i.e. first time)) [Par. 0277 & 0297] when the analyte sensor is operatively connected to one or more components of the sensor electronics [Par. 0312 & 0315]; 
having an initial characteristic metric determined at a first time when the analyte sensor is operatively connected to one or more components of the sensor electronics [Par. 0312 & 0315];
storing, in the sensor electronics, [Par. 0029] information associated with a plurality of life phases (“life phases characterized by manufacturing phase, pre-session phase (i.e. on self), in use phase (i.e. sensor activation)”) of the analyte sensor [Par. 0269, 0296, 0407-0408]; (“Information obtained prior to the sensor session can also include information relating to certain sensor characteristics or properties”) 
identifying a second time subsequent to the first time (characterized as during sensor use (e.g. after about 1hr after sensor activation, start of sensor session), which his subsequent to the manufacturing time), the second time (characterized in a time after sensor activation) being selected to correspond to one of the one or more life phases of the analyte sensor [Par. 0291-0292];
using the sensor electronics at the second time to determine a change to the initial characteristic metric (In certain embodiments, the sensor sensitivity profile may be adjusted during sensor use to account for, in real-time, certain parameters that may affect sensor sensitivity or provide additional information about sensor sensitivity) of the analyte sensor system based at least in part on one or more manufacturing and/or environmental parameters (parameters associated with sensor properties, such as, for example, sensor membrane permeability or the level of sensor hydration, or parameters associated with patient physiological information, such as, for example, patient temperature (e.g., temperature at the sample site or skin temperature), pH at the sample site, hematocrit level, or oxygen level at the sample site) [Par. 0298]; and 
based at least in part on the determined change to the initial characteristic metric [Par. 0273 & 0298], performing an action selected from the group comprising: generating a message, initiating a re-calibration process, using a default calibration value and using a temperature and/or humidity compensated calibration value. (However, process 1700 initiates an error routine 1712 if it is determined that the one or more calculated impedance values do not sufficiently correspond to the predicted sensitivity profile. Error routine 1712 can include one or more of triggering and audible alarm, displaying an error message on a user display, discontinuing display of sensor data on a user display, sending a message to a remote communication device over a communication network, such as a mobile phone over a cellular network or remote computer over the internet, and the like. The error routine can also include modifying the predicted sensitivity profile--based on the one or more impedance measurements, for example--or selecting a new predicted sensitivity profile based on the one or more impedance measurements)
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 17, Bohm discloses wherein generating the message includes generating an error message [Par. 0353].
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohm et al. (US 2018/0008174) as applied to claim 16 above, and further in view of Guthrie et al. (US 2008/0275365).

With respect to claim 18, Bohm fails to disclose that generating the message includes generating a message requesting a manual recalibration.
Guthrie discloses an analyte sensor system having automatic calibration [Par. 0007] that includes generating a message requesting a manual recalibration [Par. 0080] (Alternatively, feedback…a message briefly displayed on display 36, and the user may…alternatively enter the calibration information manually, step 534. The user may then proceed with the measurement procedure step 542, knowing that meter 30 is calibrated for the particular batch of test strips being used)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Bohm with Guthrie to further include generating a message requesting a manual recalibration motivated by a desire to apply a known technique to a known device (method product) ready for improvement to yield predictable results (KSR) that permits a user to perform additional calibration options upon receiving indication of an error.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hoss et al. (US 2010/0274515) discloses dynamic sensor calibration schedule management including determining a stability profile of an in vivo analyte sensor in fluid contact with a biological fluid, processing the determined stability profile in conjunction with calibration criteria for the analyte sensor, and modifying a predetermined sensor calibration schedule based on the processed stability profile is provided.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERENCE E STIFTER JR/Examiner, Art Unit 2865              


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
06/03/2022